Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit D INVESTMENT ADVISORY AGREEMENT This INVESTMENT ADVISORY AGREEMENT (the Agreement) is made by and between ARTIO GLOBAL EQUITY FUND INC, a corporation organized under the laws of the State of Maryland (the Company), and ARTIO GLOBAL MANAGEMENT LLC, a limited liability company organized under the laws of the state of Delaware (the Adviser), as of April 21, 2010. WHEREAS, the Company desires to appoint the Adviser as the investment adviser, and the Adviser desires to accept such appointment; NOW THEREFORE, the parties hereto hereby agree as follows: 1. Appointment of Adviser The Company desires to employ its capital by investing and reinvesting in investments of the kind and in accordance with the limitations specified in its Articles of Incorporation, as the same may from time to time be amended, and in its Registration Statement as from time to time in effect, and in such manner and to such extent as may from time to time be approved by the Board of Directors of the Company. Copies of the Companys Registration Statement and Articles of Incorporation have been submitted to the Adviser promptly upon effectiveness. The Company agrees to provide copies of all amendments to the Companys Registration Statement and Articles of Incorporation to the Adviser on an on-going basis.
